Title: To Benjamin Franklin from Jean de Neufville & fils, 25 September 1780
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


Honourd Sir.
Amsterdam the 25th. sept: 1780.
May it please your Excellency, That as some new draufts have apeared lately on Mr Laurence, we have continued to give our Acceptance to the Same as usuall; we specifie them in the List here inclosed; for which we begg for your Excellencys approbation; and to lett us know in time if there might become any alteration in her dispositions on the Subject.

Further as the payments to be made are not of a Sufficient importance, we have thought not to divide them, butt to draw on Your Excellency the 1t. October at 3 Months what will be due in the Month of december And so Consecutively every month, in which we shall with pleasure Conform our selfs to what she may be pleased to prescribe, of all which we shall have the honour to give due notice, and as we have taken out our List we begg leave to observe that fr. what is due in in Xber [December] is


f12366—to be drawn
the ft. Octr.


in January 8800: …
the first 9ber


in February 11272 ..
the first Xber


In Case your Excellency might wish to know some more particulars, we will take care to provide for them.
We have received Remittes fr. Dollars 486 making £ 2430— from John Leverer passenger on a Vessell to our Consignment which we suppose to be lost, we wish’d now She was taken for the Souls on board, butt we have not heard anything about her; we have taken the Liberty to endorse them to our Banker with the endorsement under Guarantie; and we hope this may be sufficient for their paÿment. We languish very much here for Accounts from America and the Continent, we wish they may be favourable, as we may flatter ourselfs from every generall good Account we have from there. We have the honour to be with all devoted Regard and Esteem Honourd Sir Your Excellencys most obedient and most humble Servants
John DE Neufville & Son
 
Notation in Franklin’s hand:



12366



8800



11272


florins
32438


